Citation Nr: 1130418	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  07-10 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder to include lumbar strain and degenerative joint disease (DJD) of the lumbar spine.

2.  Entitlement to service connection for stomach lesions secondary to a service-connected abdominal hernia repair.

3.  Entitlement to service connection for gastrointestinal reflux disease (GERD) secondary to a service-connected abdominal hernia repair.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to April 1989 and was a member of the United States Army Reserve from November 1989 to December 1993; verified periods of active duty for training include January 3, 1991 to January 31, 1991, and from May 2, 1992 to May 16, 1992. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for service connection for a back disorder, and stomach lesions and GERD secondary to an abdominal hernia repair.  The Veteran disagreed and perfected an appeal.  In October 2008, the Veteran and his representative presented evidence and testimony in support of the Veteran's claims at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been included in the Veteran's VA claims folder.  In an April 2009 decision, the Board remanded the Veteran's claim for further evidentiary development.


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence supports a conclusion that the Veteran's current low back strain, and thoracic and lumbar spine DJD is unrelated to his active duty service.

2.  A preponderance of the competent medical evidence supports a conclusion that the Veteran has no current stomach lesion disorder attributable to abdominal hernia repair surgery completed during active duty.

3.  A preponderance of the competent medical evidence supports a conclusion that the Veteran's current GERD is unrelated to abdominal hernia repair surgery completed during active duty.


CONCLUSIONS OF LAW

1.  A back disorder to include lumbar strain and DJD was not incurred in or aggravated by active service nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Stomach lesions were not incurred in or aggravated by active military service nor are they secondary to a service-connected abdominal hernia repair.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).

3.  Gastrointestinal reflux disease (GERD) was not incurred in or aggravated by active military service nor is it secondary to a service-connected abdominal hernia repair.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran essentially contends that his current back disorder was first incurred during his active duty service.  He also contends that he suffers from stomach lesions or adhesions caused by surgery he had during active duty that affect his digestive tract.  See hearing transcript at pages 17 and 18.  Finally, the Veteran contends that his current GERD was caused by his service-connected abdominal hernia repair.  The Board will first address preliminary matters and then render a decision on the issues on appeal.


Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although the Veterans Benefits Administration (VBA) is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted above, the Board remanded the Veteran's claim for further evidentiary development.  Specifically, the Board's April 2009 remand requested that VBA obtain official records to determine when the Veteran served on periods of active duty during his service with the Army Reserve and to obtain service treatment records from his Army Reserve service; to seek hospital treatment record from the Air Force Regional Medical Center in Wiesbaden, Germany, from December 1987 and October 1988; to obtain the names and addresses of all medical care providers who treated the Veteran for low back pain since 1989; after completion of the foregoing, to return the Veteran's VA claims folder to the VA examiner who conducted the July 2005 medical examination for a supplementary report regarding whether the Veteran's abdominal hernia surgical scar existed prior to the Veteran's enlistment.

The record includes documentation showing VBA's attempts to obtain service treatment records from the Army Reserve and the Air Force Regional Medical Center in Wiesbaden, Germany, documentation from record keepers showing that no such records were found and memoranda to file showing that the attempts to obtain such records were unsuccessful.  Available records pertaining to periods of active and inactive duty training during the Veteran's Army Reserve service were also made part of the record.  The record shows that the Veteran was sent a request to identify providers of treatment for back pain and to specifically provide a release for medical information regarding Dr. D.H., but also shows the Veteran did not respond with names other than Dr. D.H. and he also did not respond with a signed release for Dr. D.H.  The record further shows that the Veteran's VA claims folder was provided to the July 2005 VA medical examiner who provided a supplemental report.

For those reasons, the Board finds that VBA substantially complied with the Board's April 2009 remand order.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified in a February 2005 letter from the RO of the evidence required to substantiate a claim for service connection and a secondary service connection claim.  The Veteran was further informed in the 2005 letter of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  
In addition, the Veteran was informed in an August 2009 letter from VBA of how VA determines a disability rating and an effective date for a claimed disability.  

The record shows that VBA obtained the Veteran's service treatment records, VA treatment records and private medical records that were identified by the Veteran.  As noted above, the Veteran received a VA medical examination in July 2005.  The Veteran has been represented by a service representative and has been informed by the RO of the law and regulations that apply to his claims.  As noted above, the Veteran presented testimony at a hearing before the undersigned VLJ.

For those reasons, the Board finds that VBA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  The Board will proceed to a decision on the claims on appeal.

Lumbar back disorder

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).  The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. See 38 C.F.R. § 3.303(b) (2010).

Further, service connection can be granted for certain diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a veteran served 90 days or more of continuous, active military service during a period of war and certain chronic diseases become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran contends that he suffered low back pain during service and that he has been treated for that pain since service.  Specifically, he testified at the October 2008 hearing that he experienced back pain during active duty service and was admitted to a hospital in Germany for strict bed rest treatment for the back pain.  See hearing transcript at pages 3, 4, 7.  He also testified that after he was released from the hospital, he continued to have back pain "off and on."  See hearing transcript at page 10.  The Veteran testified that within a year after he was discharged, he sought treatment for back pain from Dr. D.A.  See hearing transcript at pages 11, 12.  The Board notes that in a July 2009 statement, the Veteran stated that the treating physician's name was not D.A. but was D.H.   

The Veteran was examined in July 2005 by a VA physician who also reviewed the Veteran's service treatment records and the Veteran's VA claims folder.  The examiner diagnosed the Veteran with lumbar strain and noted x-ray evidence of thoracic and lumbar spine DJD.  Thus, Shedden element (1) is satisfied.  

With regard to Shedden element (2), in-service incurrence or aggravation of a disease or injury, the Board notes that the Veteran's service treatment records include December 1987 entries of complaints of back pain.  A 1 December note from the battalion aid station in Wackernheim, Germany, states that the Veteran complained of back pain lasting for the previous 2 days.  The Army physician's assistant indicated the Veteran's back showed "mild tenderness to deep palpation to lower back."   A 1 December note from the Emergency Care and Treatment Room at RMC [Regional Medical Center] Wiesbaden, indicates the Veteran complained of back pain after doing "a lot of lifting" about four days earlier.  A 2 December 1987 entry states the Veteran's back pain was due to exercise related trauma.  A 9 December inpatient treatment note indicates the Veteran injured his back on 29 November 1987 while lifting weights and a diagnosis of low back strain.  A 9 December physical profile shows the Veteran was limited from lifting weights heavier than 40 pounds, running and pushups for an 8 week period.  For purposes of service connection, the Board finds that element (2) is also satisfied.

The crux of the Veteran's claim is element (3), evidence showing a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  As noted above, simply showing an injury during service is not adequate to show service connection; there must be evidence of a chronic disability resulting from that injury.   See 38 C.F.R. § 3.303(b) (2010).  The record shows no chronic disability that resulted from the November 1987 injury to the Veteran.

The evidence includes an October 1989 report of medical history in which the Veteran indicated that he did not have recurrent back pain, and an October 1989 physical indicating that the Veteran's back was normal; no complaints or reports of back pain were made by the Veteran to the examiner.  Although the Veteran has contended that he sought treatment for back pain soon after his discharge, there is no documentary evidence of it.  Moreover, he first testified that Dr. D.A. had treated him and then contended that it was not Dr. D.A., but Dr. D.H.  Despite being specifically asked to provide Dr. D.H.'s address and a signed release for records held by Dr. D.H., the Veteran did not provide any release or other identifying information regarding Dr. D.H. and he did not provide any medical evidence showing that he in fact received treatment for his back soon after his discharge from active duty.  The Veteran has the burden to bring such evidence to his claim.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits).

The July 2005 examining physician concluded after reviewing the Veteran's VA claims file that there was no evidence of back pain being mentioned by the Veteran in treatment notes from 19 March 1999 to 17 February 2005.  After reviewing the entire VA claims folder and examining the Veteran, the examiner opined that "[i]n view of the lack of medical record showing continuity of care for back pain from his military experience to the present, and his negative response to questions about back pain in the Army reserves," the examiner did not believe that the Veteran's "present back pain was caused by or related to an isolated event occurring in the military."  There is no other medical opinion in the record regarding a relationship between the Veteran's current back disorder and the singular incident that occurred during service.

To the extent that the Veteran's testimony and statements can be construed to be evidence of a nexus between the lumbar strain during service and his current back disorder, the Board observes that there is nothing in the record that indicates the Veteran is competent to render such a medical opinion.  There is nothing to show that the Veteran has the training, experience or education to provide a medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  For that reason, the Veteran's statements regarding a connection between his in-service back injury and his current back disorder are not as probative as the opinion proffered by the July 2005 VA examining physician.

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  However, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this regard, the Board further acknowledges that with regard to continuity of symptomatology, symptoms as opposed to treatment are of primary interest and the Veteran is competent to report back pain during and post service, and that observation need not be recorded.  However, while the Veteran is competent to provide continuity of symptomatology, as noted above, it is also necessary to show that the Veteran is credible in his assertions.  In this regard, the Veteran denied recurrent back pain in service in 1989, and there is no corroborative evidence that the Veteran complained of or was treated for back pain soon after discharge from service.  Further, there is no objective evidence of a back disorder for many years after service.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  Further, the Board has requested assistance from the Veteran in obtaining the purported immediate post-service records, and none has been forthcoming.  With respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such the Board finds the Veteran's statement regarding continuous symptomatology to be less credible, and the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Because the evidence does not support a finding that there is a connection between the Veteran's in-service injury and his current back disability, the Board finds that entitlement to service connection for a back disorder is not warranted.

Disorders secondary to service-connected hernia repair

The Veteran has contended that he has experienced adhesions around his bowel and GERD caused by the in-service surgical repair of an abdominal hernia.  The Veteran does not claim direct service connection, and the record is not supportive of such a claim in this regard.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Although the record does reflect that the Veteran had verified periods of active duty for training in 1991 and 1992, there is no allegation or indication that the claimed gastrointestinal disorder were incurred in such periods of service.  See 38 U.S.C.A. §§ 101(21), (24), 106, 1131 (West 2002); 38 C.F.R. § 3.6 (2010).  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2010).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

With regard to the adhesions, claimed as lesions, the Board observes that the Veteran has testified he was told by surgeons in April 1992 that his abdominal or digestive disorder was caused by "adhesions from the prior surgery."  See hearing transcript at pages 17 and 19.  A March 1992 surgical procedure note signed by Dr. J.C., M.D., states that the Veteran's abdomen had "multiple adhesions of the intestine and omentum to the anterior abdominal wall as well as between loops of bowel."  The note goes on to describe how there was "another adhesion causing a partial obstruction more distally . . . this was freed."  The surgery was an exploratory celiotomy with lysis of adhesions for relief of small bowel obstruction.  Records also indicate that the Veteran had a repaired omphalocele, status post incisional hernia repair prior to service, and in August 1988 a remedial repair for a hernia located at the lateral border of an old hernia repair scar from an umbilical hernia at birth.  

The Veteran's records were reviewed by the July 2005 examiner who determined that the Veteran "has no present disability related to the digestive tract that could be attributed to the surgery in the military."  Thus, while it appears that in 1992 the Veteran had adhesions that partially blocked his bowel, it apparently was repaired in the 1992 surgical procedure; the block did not exist after the 1992 surgery.  The medical evidence does not show that the Veteran has any current intestinal disorder that is related to the in-service hernia surgery.  Thus, there is no evidence satisfying Wallin element (1).  The claim fails for that reason.

With regard to the claim for GERD secondary to service-connected abdominal hernia repair, the Board observes that the Veteran was diagnosed with GERD in September 2002, and he is service-connected for an abdominal hernia repair.  Thus, elements (1) and (2) are satisfied.  

With regard to element (3), medical nexus evidence establishing a connection between the service-connected hernia repair disability and the current GERD disability, the Board notes that the July 2005 examiner opined that "the development of [GERD] was not caused by his hernia repair in the military."  The record reveals that the Veteran told the examiner that he did well in 1991 until he developed "sudden nausea and vomiting" before undergoing the 1991 abdominal surgery by Dr. J.C.  The Veteran stated he was asymptomatic for GERD until about six or eight months after the 1991 surgery.  

There is no medical document that substantiates that the Veteran started having GERD symptoms shortly after the 1992 surgery, but there are records showing that he began complaining of GERD symptoms in 2002.  Indeed, in a 19 September 2002 treatment note, the healthcare provider stated that the Veteran complained he had started having abdominal pain about a week prior to the visit.  The Board further notes that the Veteran indicated in the October 1989 report of medical history that he did not have abdominal or digestive problems.  Thus, the record reveals that the only GERD symptoms experienced by the Veteran in 1991 were related to the partially blocked bowel.  After that problem was resolved, the record shows that the next evidence of GERD was in 2002.  Because there is such a long period of time between the first documented symptoms of GERD and the in-service surgery, the Board finds that the clinical record supports the opinion of the July 2005 examiner.  

To the extent that the Veteran's statements can be construed to be evidence of a connection between the service-connected hernia repair disability and the current GERD disability, the Board again notes that there is no evidence of record that the Veteran is competent to provide such a medical opinion.  For that reason, the Board finds that the opinion of the July 2005 VA examiner outweighs the probative value of any statement of the Veteran.

Because there is no evidence connecting the current GERD disorder to the in-service abdominal hernia repair surgery or otherwise to service, the Board finds that Wallin element (3) is not satisfied and that the claim fails for that reason.


ORDER

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for stomach lesions is denied.

Entitlement to service connection for GERD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


